Exhibit (10) S.

AMENDMENT TO EXECUTIVE COMPENSATION FOR EXCELLENCE AND
LEADERSHIP PLAN

Effective as of January 1, 2006, the Executive Compensation for Excellence And
Leadership Plan (the “Plan”) is amended as follows:

1.

To add new Section 2.13 to read as follows:

 

 

2.13

Common Stock

“Common Stock,” means the common stock, $2.50 par value per share, of Kodak that
may be newly issued or treasury stock.

2.

To renumber Sections 2.13 to 2.34 as Sections 2.14 to 2.35.

 

 

3.

To amend Article 5 in its entirety to read as follows:

ARTICLE 5  -- FORM OF AWARDS

All Awards will be paid in cash or Common Stock, or a combination thereof, at
the discretion of the Committee.  To the extent an award is paid in Common
Stock, such Stock will be issued under the 2005 Omnibus Long-Term Compensation
Plan of Eastman Kodak Company, or any applicable successor plan. 

4.

To amend Article 9 in its entirety to read as follows:

ARTICLE 9  --  DEFERRAL OF AWARDS

At the discretion of the Committee, a Participant may, subject to such terms and
conditions as the Committee may determine, elect to defer payment of all or any
part of any Award which the Participant might earn with respect to a Performance
Period and which is paid in cash by complying with such procedures as the
Committee may prescribe.  Any Award, or portion thereof, upon which such an
election is made shall be deferred into, and be subject to the terms, conditions
and requirements of, the Eastman Kodak Employees’ Savings and Investment Plan,
1982 Eastman Kodak Company Executive Deferred Compensation Plan or such other
applicable deferred compensation plan of the Company.

5.

To amend Section 13.5 in its entirety to read as follows:

 

 

13.5

Amendment/Termination

The Committee may suspend or terminate the Plan at any time with or without
prior notice.  In addition, the Committee, or any person to whom the Committee
has delegated the requisite authority, may, from time to time and with or
without prior notice, amend the Plan in any manner, but may not without
shareholder approval adopt any amendment which would require the vote of the
shareholders of Kodak pursuant to Section 162(m) of the Code, but only insofar
as such amendment affects Covered Employees.

Except as specifically modified hereby, the Plan shall remain in full force and
effect in all respects.